AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                  for thH_                                     U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
    FARMERS NEW WORLD LIFE INSURANCE, a                                                                   Jan 18, 2019
            Washington corporation,
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-30-RMP
        BRIDGETTE BURTON, an individual, et al.                      )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant Burton Children's Motion for Summary Judgment (ECF No. 44), and First Amended Motion for Summary
u
              Judgment (ECF No. 59), are DENIED. Defendant Bridgette Zielke Burton's Cross-Motion for Summary Judgment (ECF
              No. 62), is GRANTED. Judgment is entered for Defendant Bridgette Zielke Burton, in the amount of $100,000, plus
              interest, calculated as set forth in Wash. Rev. Code 48.23.300.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Rosanna Malouf Peterson                                       on motions for
      Summary Judgment (ECF Nos. 44, 59 and 62).


Date: 1/18/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          %\Deputy Clerk

                                                                            Lennie Rasmussen
